  8:19-cr-00352-JFB-MDN Doc # 125 Filed: 10/26/20 Page 1 of 1 - Page ID # 292




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:19CR352
       vs.

BENJAMIN HODTWALKER,

                      Defendant.

                                   ORDER FOR DISMISSAL

       IT IS ORDERED the Motion for Dismissal without prejudice in the above-captioned case

be granted as requested.

       DATED this 26th day of October, 2020.




                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
